DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“…a control unit, electrically connected to the laser unit and the motion platform, to control the motion platform to move relative to the workpiece and trigger the laser unit to output the laser beam at a suitable location, so that the workpiece is processed with a plurality of scale lines” in claim 1.
The generic place holder is “control unit” and the functions attributed to the control unit are (1) controlling the motion platform to move, (2) triggering the laser unit, and (3) processing the workpiece with a plurality of scale lines.
Structure read into this claim limitation from the Specification include “double-sided laminating wheel set 170 electrically connected to the control unit 130, so as to be controlled to rotate forward or backward by the control unit 130” (paragraph 0029), “the control unit is electrically connected to the laser unit” (paragraph 0003), and the description for fig. 2- “when processing the first scale line 210a, the laser unit 110 is aligned with a preset location of the scale line 210a. However, in this embodiment, the laser unit 110 has a galvo scanner to change a travel direction of the laser beam L, so that a focusing location of the laser beam L is moved from the point a to the point b, thereby forming the scale line 210a. In some embodiments, the focusing location may be moved from the point b to the point a. Then, the motion platform 120 moves along the direction X, so that the laser unit 110 is aligned with a preset location of the second scale line 210b. Similarly, the laser unit 110 may change the travel direction of the laser beam L in a scanning manner, so that the focusing location of the laser beam L is moved from the point c to the point d to form the scale line 210b. In some embodiments, the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “control unit” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The Specification provides insufficient structure such that the control unit is capable of processing a plurality of scale lines on a workpiece, as is shown in fig. 2.  In order to accomplish this function, the control unit would require a memory device to store an executable program, code, or algorithm providing instructions for synchronizing the motion platform with the laser.  Additionally, the processor to compare the state or location values as recognized by the control unit with the anticipated values provided by an algorithm.  However, the Specification does not disclose any structure with a memory, processor, and an algorithm, such as a computer with the appropriate software for controlling a motion platform and a laser.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites a “the laminar film on the side surface having the scale lines is a protection film.”  However, claim 14 recites “a laminar film on a side surface and an opposite side surface that have the scale lines.”  Additionally, claim 16 recites that “the laminar film on the opposite side surface having the scale lines.”  The metes and bounds of the claim are indefinite since it is unclear whether the first-mentioned “side surface” of claim 14 or the second-mentioned “opposite side surface” of claim 14 has the scale lines. Relying on claims 14 and 16, for the purpose of the examination, the limitations of claim 15 will be interpreted without scale lines, i.e., as “the laminar film on the side surface 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 11-12, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelsue et al. (US-7903336-B2).
Regarding claim 1, Pelsue teaches a laser processing device (fig. 20, “a laser-based system,” column 20, line 31) for making a metrological scale, adapted to process a workpiece (“FIG. 20 is a block diagram showing several components of a system for laser processing a flexible workpiece to form a metrological tape scale,” column 10, lines 51-53), wherein the laser processing device comprises: a laser unit (scanning laser beam box 94, fig. 20), configured to output a laser beam (“includes a laser source and a beam delivery/scanning system,” column 20, lines 34-35); a motion platform (material handling system 90, fig. 20 and scan controllers 160, fig. 27), bearing the laser unit (“Scan controllers capable of controlling a beam box such as beam box 94…. utilize various displacement mechanisms to position a workpiece relative to a laser beam,” column 23, lines 13-25); and a control unit (real-time controller 102, fig. 20), electrically connected to the laser unit and the motion platform (“the operations of the tool 94' and material handling system 90' are controlled by a real-time controller 102,” column 20, lines 4-5), to control the motion platform to move relative to the workpiece (“a material handling system 90' for moving an elongated, flexible workpiece 92' past a tool 94' that performs a desired processing of the workpiece 92',” column 19, lines 58-61) and trigger the laser unit to output the laser beam at a suitable location (“One or more sensors 106' may be employed for monitoring at least one parameter that may affect a position at which the tool 94' interacts with the workpiece 92' and provides feedback information to the real-time controller 102' for accurate overall processing of the workpiece 92,” column 20, lines 8-13), so that the workpiece is processed with a plurality of scale lines (fig. 1).



Pelsue, Figs. 1 and 20

    PNG
    media_image1.png
    344
    417
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    534
    550
    media_image2.png
    Greyscale

	Regarding claim 2, Pelsue teaches wherein the laser processing device has a processing area (“work area,” column 20, line 1), the workpiece is a strip (“a thin and elongated flexible tape,” column 5, lines 31-32), and the laser processing device (fig. 20, “a laser-based system,” column 20, line 31) further comprises: a conveyor wheel set (precision write spindle 98, feed spindle 96, and take-up spindle 100, fig. 20), electrically connected to the control unit for conveying the strip to pass through the processing area (fig. 20 shows the connections between the write spindle 98; operation of the write spindle and its synchronization with the laser unit, which are both controlled by the control unit, are described column 20, line 49 to column 21, line 25), so that a segment of the strip located in the processing area is processed with the scale lines (“During processing, the workpiece 92' travels off of the feed spindle 96', across the processing spindle 98' where it interacts with the tool 94', and onto the take-up spindle 100'. The area of interaction on the workpiece 92' is termed the ‘work area,’” column 19, line 64 to column 20, line 1).
	Regarding claim 5, Pelsue teaches wherein the laser unit outputs the laser beam in a scanning manner to form one scale line during each scan (fig. 3, step 30), and moves to a location of a next scale line through the motion platform (fig. 3, step 32).
Pelsue, fig. 3

    PNG
    media_image3.png
    354
    521
    media_image3.png
    Greyscale

	Regarding claim 6, Pelsue teaches wherein the laser unit outputs the laser beam in a scanning manner to form one scale line during each scan (fig. 30, 30), and moves to a location of a next scale line through the motion platform (fig. 3, 32).
	Regarding claim 11, Pelsue teaches further comprising a visual alignment module (sensors 106, fig. 20) electrically connected to the control unit (“One or more sensors 106' may be employed for monitoring at least one parameter that may affect a position at which the tool 94' interacts with the workpiece 92' and provides feedback information to the real-time controller 102' for accurate overall processing of the workpiece 92,” column 20, lines 8-13), to obtain an image of the processing area (“The processed area may be viewed using bright field illumination, and the optical contrast between the modified and unmodified portions may be measured at (Imax-Imin)/(Imax+Imin) and may be at least 10:1,” column 5, lines 62-65) for the control unit to align the next segment (“The sensors 106 preferably include one or more radius sensors for measuring deviations in the radius of the tape as it travels along an upper arc portion of the write spindle 98 during processing,” column 21, lines 15-18; “The write spindle 98 may also be corrected by first writing a few samples of tape. The resulting pitch error is then measured, and preferably averaged over the sample set or otherwise processed to obtain high confidence in the estimate. A resulting correction function, which may include scale factors and offsets, is then stored in the controller 102 and used to adjust the control signals provided to the write spindle 98 and/or other functional components. In any case, the self-calibration is simply a convenient way to calibrate with the advantage that it is continuously correcting errors,” column 25, lines 25-34).
	Regarding claim 12, Pelsue teaches further comprising a visual alignment module (sensors 106, fig. 20) electrically connected to the control unit (“One or more sensors 106' may be employed for monitoring at least one parameter that may affect a position at which the tool 94' interacts with the workpiece 92' and provides feedback information to the real-time controller 102' for accurate overall processing of the workpiece 92,” column 20, lines 8-13), to obtain an image of the processing area for the control unit to align the next segment (“The sensors 106 preferably include one or more radius sensors for measuring deviations in the radius of the tape as it travels along an upper arc portion of the write spindle 98 during processing,” column 21, lines 15-18; “The write spindle 98 may also be corrected by first writing a few samples of tape. The resulting pitch error is then measured, and preferably averaged over the sample set or otherwise processed to obtain high confidence in the estimate. A resulting correction function, which may include scale factors and offsets, is then stored in the controller 102 and used to adjust the control signals provided to the write spindle 98 and/or other functional components. In any case, the self-calibration is simply a convenient way to calibrate with the advantage that it is continuously correcting errors,” column 25, lines 25-34).
	Regarding claim 17, Pelsue teaches wherein the scale lines are in a parallel alignment (“In the case of a linear scale, the marks are substantially parallel in a direction generally orthogonal to a long axis of the scale,” column 6, lines 36-38).
	Regarding claim 18, Pelsue teaches wherein the scale lines are in a parallel alignment (“In the case of a linear scale, the marks are substantially parallel in a direction generally orthogonal to a long axis of the scale,” column 6, lines 36-38).
Regarding claim 19, Pelsue teaches wherein the scale lines are in a radial alignment (“The method may also be used to manufacture rotary scales having radially extending marks,” column 6, lines 41-42).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pelsue as applied to claims 1-2, 5-6, 11-12, and 17-19 above, and further in view of Karam (US-7085057-B2).
Regarding claim 3, Pelsue teaches the invention as described above but does not explicitly disclose wherein the laser beam forms the scale lines in a direct writing manner (Pelsue teaches neither the presence nor lack of presence of a mask).
However, in the same field of endeavor of reflective gratings for precision location measurement, Karam teaches wherein the laser beam forms the scale lines in a direct writing manner (“direct-write system,” title and fig. 4).  The advantage of using a direct writing manner or maskless use of a laser, as taught by Karam, in the laser device invention, as taught by Pelsue, is that employment of a laser to directly write the diffraction pattern onto a polished workpiece avoids the costs for a masking system, which are more expensive than non-masking systems because of the extra equipment requied for masking (column 2, lines 24-57).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pelsue, with Karam, to directly write the laser markings onto the strip for the purpose of avoiding the costs required by a masking system, resulting in a more economical and less expensive laser processing device.
Karam, fig. 4

    PNG
    media_image4.png
    249
    393
    media_image4.png
    Greyscale


Regarding claim 4, Pelsue teaches the invention as described above but does not explicitly disclose wherein the laser beam forms the scale lines in a direct writing manner (Pelsue teaches neither the presence nor lack of presence of a mask).
However, in the same field of endeavor of reflective gratings for precision location measurement, Karam teaches wherein the laser beam forms the scale lines in a direct writing manner (“direct-write system,” title and fig. 4).  The advantage of using a direct writing manner or maskless use of a laser, as taught by Karam, in the laser device invention, as taught by Pelsue, is that employment of a laser to directly write the diffraction pattern onto a polished workpiece avoids the costs for a masking system, which are more expensive than non-masking systems because of the extra equipment required for masking (column 2, lines 24-57).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pelsue, with Karam, to directly write the laser markings onto the strip for the purpose of avoiding the mask costs required by a masking system, resulting in a more economical and less expensive laser processing device.
	Regarding claim 14, Pelsue teaches the invention as described above but does not explicitly disclose further comprising a double-sided laminating wheel set electrically connected to the control unit, wherein the conveyor wheel set conveys a processed segment of the strip out of the processing area, and the double-sided laminating wheel set separately applies a laminar film on a side surface and an opposite side surface that have the scale lines and that are on the segment of the strip out of the processing area.
However, in the same field of endeavor of reflective gratings for precision location measurement, Karam teaches further comprising a double-sided (contact adhesive 36 applied to the underside as well as adhesion layer 28, and surface layer 30 applied to the side with the scale lines, fig. 3; “a surface tape such as Mylar could be applied to the surface layer 30 prior to laser machining,” column 4, lines 56-57) laminating wheel set (metal substrate feelroll 48, adhesive feedroll 66, adhesive applicator and tensioner 68, and finished grating take-up 56, fig. 6) electrically connected to the control unit (“the control system 64 is operative to provide control signals to the feed roll 48, direct drive roller 50, forward tensioner 54, take up reel 56, laser station 58 and read head 60 in order to correctly write the grating lines 32 onto the tape 52,” column 9, lines 14-18), wherein the conveyor wheel set conveys a processed segment of the strip out of the processing area, and the double-sided laminating wheel set separately applies a laminar film on a side surface and an opposite side surface that have the scale lines and that are on the segment of the strip out of the processing area (fig 6 shows the application of the films by the feed rolls 48 and 66 outside the area of processing by the YAG laser 58; application of adhesive layer (underside) 36 by feed roll 66 described column 8, lines 63-68; application of layer 28 (scale line side) by feed roll 48 described column 6, lines 51-58).  The advantage of using a double-sided laminating system, as taught by Karam, in the laser device invention, as taught by Pelsue, is that imperfections (e.g. scratches and indentations) are common in workpiece materials and that the use of adhesion layers removes surface imperfections and when the adhesion layer used on the side of the scale lines is reflective, it is known in the art to improve the resolution by 1.5-2 times (column 2, line 61 to column 3, line 24).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pelsue, with Karam, to apply adhesion layers to both sides of the workpiece using a double-sided laminating wheel, resulting in a more polished workpiece with improved resolution of the scale lines.




Karam, figs. 3 and 6

    PNG
    media_image5.png
    300
    407
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    681
    393
    media_image6.png
    Greyscale


	Regarding claim 15, Pelsue teaches the invention as described above but does not explicitly disclose wherein the laminar film on the side surface is a protection film.
However, in the same field of endeavor of reflective gratings for precision location measurement, Karam teaches wherein the laminar film on the side surface (contact adhesive 36, fig. 3) is a protection film (“the contact adhesive 36 may be discontinuous, glass bead filled epoxy,” column 4, lines 64-65; a glass bead filled epoxy is a rubber-like adhesive that would protect the underside of the workpiece).  The advantage of using an epoxy, as taught by Karam, for the underside of the workpiece used in the laser device invention, as taught by Pelsue, is that the use of a contact adhesive could then be used to secure the workpiece to a desired location (column 4, lines 65-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pelsue, with Karam, to apply a protection film to the underside of the workpiece in order to secure the workpiece to a desired location.
Regarding claim 16, Pelsue teaches the invention as described above but does not explicitly disclose wherein the laminar film on the opposite side surface having the scale lines is an adhesive film.
However, in the same field of endeavor of reflective gratings for precision location measurement, Karam teaches wherein the laminar film on the opposite side surface (adhesion layers 28 and 30, fig. 3) having the scale lines is an adhesive film (adhesion layer 28. Fig. 3).  The advantage of using an adhesion layer, as taught by Karam, in the laser device invention, as taught by Pelsue, is that imperfections (e.g. scratches and indentations) are common in workpiece materials and that the use of the adhesion layer removes surface imperfections and when the adhesion layer used on the side of the scale lines is reflective, it is known in the art to improve the resolution by 1.5-2 times (column 2, line 61 to column 3, line 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pelsue, with Karam, to apply an adhesive film to the scale-line surface of the workpiece, resulting in a more polished workpiece with improved resolution.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pelsue as applied to claims 1-2, 5-6, 11-12, and 17-19 above, and further in view of Ellin et al. (US-20090026184-A1).
Regarding claim 7, Pelsue teaches the invention as described above but does not explicitly disclose further comprising a mask disposed in the processing area, so that the workpiece is processed by a portion of the laser beam passing through the mask.
However, in the same field of endeavor of making metrological scales, Ellin teaches further comprising a mask disposed in the processing area (“The laser may be focused onto the scale substrate using, for example, a lens. The lens may be chosen so that the laser is focused into a straight line, thus producing the scale line. For example, a cylindrical lens could be used.  Alternatively, mask projection may be used to create the scale features.  A laser, such as an excimer laser, may be used which produces a flat homogenous light beam and which has a short wavelength in the deep UV sufficient to create small features.” para 0045 and 0046; thus, Ellin teaches using the combination of a mask with a laser to create the scale markings), so that the workpiece is processed by a portion of the laser beam passing through the mask (laser light passed through a mas is known to produce a flat homogenous light beam as described by Ellin in para 0046).  The advantage of using a masking system, as taught by Ellin, in the referencing page 7 of non-patent literature, Milne et al. “Scanned Mask Imaging: The economical approach to high resolution micro-machining using UV solid state lasers”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pelsue, with Ellin, to use a masking system to process the workpiece, resulting a more economical and less expensive laser processing device.
Regarding claim 8, Pelsue teaches wherein the laser beam is a deep ultraviolet laser beam (“green and UV lasers may be used with these material,” column 22, lines 17-18; green lasers are capable of providing deep ultraviolet radiation).
Regarding claim 9, Pelsue teaches the invention as described above but does not explicitly disclose further comprising a mask disposed in the processing area, so that the workpiece is processed by a portion of the laser beam passing through the mask.
However, in the same field of endeavor of making metrological scales, Ellin teaches further comprising a mask disposed in the processing area (“The laser may be focused onto the scale substrate using, for example, a lens. The lens may be chosen so that the laser is focused into a straight line, thus producing the scale line. For example, a cylindrical lens could be used.  Alternatively, mask projection may be used to create the scale features.  A laser, such as an excimer laser, may be used which produces a flat homogenous light beam and which has a short wavelength in the deep UV sufficient to create small features.” para 0045 and 0046; thus, Ellin teaches using the combination of a mask with a laser to create the scale markings), so that the workpiece is processed by a portion of the laser beam passing through the mask (after the laser beam passes through a mask, it known to produce a flat homogenous light beam as described by Ellin in para 0046).  The advantage of using a masking system, as taught by Ellin, in the laser device invention, as taught by Pelsue, is that masking systems have become more referencing page 7 of non-patent literature, Milne et al. “Scanned Mask Imaging: The economical approach to high resolution micro-machining using UV solid state lasers”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pelsue, with Ellin, to use a masking system to process the workpiece, resulting a more economical and less expensive laser processing device.
Regarding claim 10, Pelsue teaches wherein the laser beam is a deep ultraviolet laser beam (“green and UV lasers may be used with these material,” column 22, lines 17-18; green lasers are capable of providing deep ultraviolet radiation).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pelsue as applied to claims 1-2, 5-6, 11-12, and 17-19 above, and further in view of Huang et al. (TW-I605530-B, referencing official foreign version for drawings and provided English translation for disclosure).
Pelsue teaches the invention as described above but does not explicitly disclose further comprising a suction device electrically connected to the control unit, to fasten the segment of the strip by suction.
However, in the same field of endeavor as providing precise measurements for laser processing devices, Huang teaches further comprising a suction device (vacuum chuck 11, fig. 1) electrically connected to the control unit (“the control unit is respectively connected to the vacuum chuck unit of the base,” page 2, line 66), to fasten the segment of the strip by suction (“the object to be measured is set on the base (1) and is sucked and positioned by the vacuum chuck unit (11),” page 4, lines 127-128).  The advantage of using a vacuum chuck, as taught by Huang, in the laser processing device, as taught by Pelsue, is that using a suction device ensures accurate measures, which are important in a high-precision industry that manufactures products required to meet specific quality standards (page 1, lines 14-25).

Huang, Fig. 1

    PNG
    media_image7.png
    765
    716
    media_image7.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        7 April 2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761